1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      MARGARET SMITH,
4
                             Plaintiff,
5                                                           2:20-cv-00004-GMN-VCF
      vs.                                                   ORDER
6     CARDENAS MARKETS, LLC DBA
      CARDENAS, A FOREIGN
7
      LIMITED LIABILITY; LAMANZA, LLC, A
8
      DOMESTIC LIMITED LIABILITY
      COMPANY; DOE MANAGER,
9     INDIVIDUALLY, DOES I-X; AND ROE
      CORPORATIONS I-X, INCLUSIVE,
10
                              Defendants.
11

12
             Before the Court is Plaintiff’s Motion to Withdraw as Counsel (ECF No. 16). Defendants have
13
     filed a Notice of Non-Opposition to Motion to Withdraw. (ECF No. 17).
14
             Lawrence M. Ruiz, Esq., Amanda L. Laub, Esq., and the Ruiz Law Firm seek leave of court to
15
     withdraw as counsel of record for Plaintiff Margaret Smith. (ECF No. 16). Counsel state that they and
16
     Ms. Smith have “reached a substantial impasse and it is no longer feasible for the firm to represent
17
     Plaintiff’s interest.” Id.
18
             The Motion to Remand (ECF No. 8) is pending but there is no pending hearing in this matter.
19
     Discovery ends on July 2, 2020 and trial date has not been set.
20
     Discussion:
21
             Pursuant to Local Rule IA 11-6(b), “[n]o attorney may withdraw after appearing in a case except
22
     by leave of court after notice has been served on the affected client and opposing counsel.” “Except for
23
     good cause shown, no withdrawal or substitution shall be approved if delay of discovery, the trial or any
24
     hearing in the case would result.” LR IA 11-6(e). Nevada Rule of Professional Conduct 1.16(b)(5)
25
     provides that a lawyer may withdraw if the “client fails substantially to fulfill an obligation to the lawyer
1    regarding the lawyer’s services and has been given reasonable warning that the lawyer will withdraw

2    unless the obligation is fulfilled.” Here, based on Plaintiff's counsel’s representation that substantial

3    impasse has been reached between counsel and Plaintiff, the Court permits counsel to withdraw. LR IA

4    11-6(b); NRPC 1.16(b)(5). The Court finds that permitting counsel to withdraw would not result in delay.

5    LR IA 11-6(e).

6            Accordingly, and for good cause shown,

7            IT IS HEREBY ORDERED that the Plaintiff’s Motion to Withdraw as Counsel (ECF No. 16) is

8    GRANTED.

9            IT IS FURTHER ORDERED that Lawrence M. Ruiz, Esq., Amanda L. Laub, Esq. must mail a

10   copy of this order to Plaintiff.

11           IT IS FURTHER ORDERED that Plaintiff must either retain counsel or file a notice of appearing

12   pro se on or before April 24, 2020.

13           IT IS FURTHER ORDERED that Plaintiff must file with the Court written notification of any

14   change of address.

15           The Clerk of Court is directed update Plaintiff’s contact information on the docket and mail a copy

16   of this order to Plaintiff at the following address:

17
             Margaret Smith
18           300 Promenade Cove
             Las Vegas, Nevada 89107
19
             Telephone: 702-339-2555
20
             DATED this 24th day of March, 2020.
21
                                                                  _________________________
22                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25
